DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/29/2021 pertaining to claims 1, 8, 3, 10 and 15-17 have been fully considered but they are not persuasive. With respect to claims 1 and 8, the examiner respectfully traverses the applicant's assertion that Ward fails to disclose the limitation "wherein the first wire is passed directly through a first side of the current transformer to allow current to travel through the current transformer in a first direction, and wherein the second wire includes a loop and is passed through a second side of the current transformer to allow current to travel through the current transformer in an second direction opposite the first direction.”. Referring once again to figure 1 of Ward, see the current transformer [1] which has a first wire [3] passing directly through a first side (see the left side of [1]) of the current transformer to allow current to travel through the current transformer in a first direction (current can flow from either left to right or right to left along line [3]), and wherein the second wire includes a loop (See wire [7] which goes in on the bottom side and exists on the same side and thus is a loop) and is passed through a second side of the current transformer (See wire [7] which goes in on the bottom side and exists on the same side) to allow current to travel through the current transformer in a second direction opposite the first direction (wire [7] is disposed in such a way to allow current to flow in a direction opposite to that flowing through [3]). With respect to the arguments directed to claims 15-17, they are similarly traversed based on the rationale given above. With respect to the applicant’s arguments directed to the rejection of claims 3 and 10, the examiner respectfully traverses. Figure 1A of Ward clearly shows the inner diameter of current transformer [1] .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ward (US PAT 3,458,810[PREVIOUSLY CITED]).

With respect to claim 1, Ward discloses a dual feeder circuit system for supplying electrical power (See the arrangement shown in figure 1 of Ward), comprising: one or more feeders groups (See each of the three phases shown in figure 1 of Ward), each feeder group having a first wire and a second wire (See each of the groups [3] in figure 1 of Ward) connected between a source terminal (See Col. 1, lines 15-30 of Ward) and a load terminal (See Col. 1, lines 15-30 of Ward) to carry the same electrical signal on both wires (See Col. 1, lines 15-30 of Ward); and one or more current transformers (See the elements [1] in figure 1 of Ward) disposed on one or more of the feeders groups such that the current transformer is disposed around both the first wire and the second wire (See the two wires surrounded by the elements [1] in figure 1 of Ward), wherein the first wire is passed directly through a first side of the current transformer to allow current to travel through the current transformer in a first direction, and wherein the second wire includes a loop and is passed through a second side of the current 
With respect to claims 2 and 9, Ward discloses the dual feeder system of claim 1, wherein the second wire passes over the current transformer, wherein the loop is past the one or more current transformers in the direction of current (See the arrangement shown in figure 2 of Ward).
With respect to claims 3 and 10, Ward discloses the dual feeder system of claim 1, wherein each current transformer includes an inner diameter equal to or greater than a width of the first wire plus the width of the second wire (See the arrangement shown in figure 1A of Ward).
With respect to claims 4 and 11, Ward discloses the dual feeder system of claim 1, wherein the one or more of feeder groups includes three feeders groups configured to carry three phase current (See the three phase arrangement shown in figure 1 of Ward).
With respect to claims 5 and 12, Ward discloses the dual feeder system of claim 4, wherein each feeder group includes at least one current transformer (See the current transformers [10] in figure 1 of Ward).
With respect to claims 6 and 13, Ward discloses the dual feeder system of claim 5, wherein each feeder group includes a single current transformer (See the current transformers [10] in figure 1 of Ward).
With respect to claims 7 and 14, Ward discloses the dual feeder system of claim 1, further comprising the source terminal and the load terminal (See the source and load side shown in figure 1A of Ward).
 With respect to claim 8, Ward discloses An aircraft electrical system, comprising: a dual feeder circuit system for supplying electrical power (See the arrangement shown in figure 1 of Ward), comprising: one or more feeders groups (See each of the three phases shown in figure 1 of Ward), each .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward, and further in view of Fischer et al. (US PUB 2015/0077133[PREVIOUSLY CITED]), hereinafter Fischer.

With respect to claim 15, Ward discloses a monitoring a current transformer disposed around a first wire and a second wire, each wire carrying a current in an opposite direction through the current transformer (See each of the wires surrounded by current transformers [1] in figure 1 of Ward) but fails to disclose a computerized method for determining a fault in a dual feeder circuit, comprising: and determining a fault exists if a signal above a threshold is received from the current transformer. However, Fischer does disclose a computerized method for determining a fault in a dual feeder circuit, comprising: and determining a fault exists if a signal above a threshold is received from the current transformer (See paragraphs [0023] and [0024] of Fischer). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Ward to include the features as disclosed by Fischer because doing so ensures safe operation of the power distribution system and protection of critical components. 
With respect to claim 16, the combination of Ward and Fischer discloses the method of claim 15, further comprising determining which of the first or second wire is faulted based on a direction of current received from the current transformer (See paragraphs [0024] and [0025] of Fischer).
With respect to claim 17, the combination of Ward and Fischer discloses the method of claim 15, further comprising determining a fault type based on a magnitude of current received from the current transformer (See paragraph [0055] of Fischer).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PUB 2015/0346262 discloses multi-frequency ground monitor current sensing.

US PUB 2015/0077133 discloses detection of a fault in an ungrounded electric power distribution system.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858